Citation Nr: 1123040	
Decision Date: 06/15/11    Archive Date: 06/28/11

DOCKET NO.  07-24 204A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

1. Entitlement to a compensable evaluation for bilateral hearing loss, prior to June 18, 2007.

2. Entitlement to an evaluation in excess of 10 percent for bilateral hearing loss, from June 18, 2007.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel



INTRODUCTION

The appellant had active service from January 1955 to December 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

The appellant requested a Travel Board hearing before a Veterans Law Judge. However, in an April 2010 statement, the appellant withdrew the hearing request.  Therefore, the Board may proceed to adjudicate this appeal.

This case was previously before the Board in December 2010 and remanded for additional development.  For the reasons discussed below, the Board finds that there has been substantial compliance with the remand and will proceed to adjudicate the appeal.  See Dyment v. West, 13 Vet. App. 141 (1999) (noting that a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

The Board notes that the appellant was granted entitlement to service connection for bilateral hearing loss in an October 2005 rating decision with a noncompensable evaluation.  To file an appeal, an appellant must file a notice of disagreement within one year of the date that notice of the rating decision was provided to the claimant.  38 C.F.R. § 20.302(b) (2010).  In May 2006, the appellant submitted a statement requesting reconsideration of his disability rating for hearing loss.  The RO construed this statement as an increased rating claim.  Although the statement was submitted within one year of the October 2005 rating decision, the appellant did not specifically express disagreement with the rating decision.  Consequently, the Board agrees with the RO's characterization of the statement as a claim for an increased rating for bilateral hearing loss.

As noted in the December 2010 remand, in the April 2010 statement, the appellant asserted that earlier effective dates were due for service connection findings for hearing loss, tinnitus, and a foot disorder.  See also May 2006 statement.  In the April 2010 statement, the appellant also asserted that he has dizzy spells and vertigo attacks, which may be connected to his service-connected tinnitus.  The issues of entitlement to an earlier effective date for service connection for hearing loss, tinnitus, and a foot disorder, and entitlement to service connection for dizzy spells and vertigo, to include as due to service-connected tinnitus, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The June 2006 VA audiological examination results revealed that the appellant's hearing loss disability has been clinically shown to be manifested by no worse than Level III hearing in the right ear and Level I in the left ear. 

2.  The November 2007 VA audiological examination results revealed that the appellant's hearing loss disability has been clinically shown to be manifested by no worse than Level VII hearing in the right ear and Level II in the left ear. 


CONCLUSIONS OF LAW

1.  Prior to June 18, 2007, the criteria for a compensable evaluation for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 3.159, 4.85, Diagnostic Code 6100 (2010).

2.  From June 18, 2007, the criteria for an evaluation in excess of 10 percent for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 3.159, 4.85, Diagnostic Code 6100 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the appellant's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions as to the appellant's claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).


Duty to Notify

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010).  The United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Court observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. § 5103(a).  Compliance with the first Quartuccio element requires notice of these five elements.  See id.  

In VA correspondence to the appellant dated in June 2006, the appellant was informed of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  The June 2006 correspondence also provided the criteria for establishment of a disability rating and an effective date.  Hence, the timing of the VCAA notice was in compliance with Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Duty to Assist

The Board concludes VA's duty to assist has been satisfied.  The appellant's service treatment records and VA medical records are in the file.  The appellant has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the appellant.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the appellant's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2010).

The RO provided the appellant appropriate VA examinations in June 2006 and November 2007.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  The June 2006 and November 2007 VA examination reports are thorough and provide complete findings.  As requested in the December 2010 remand, the Appeals Management Center (AMC) scheduled the appellant for an additional VA examination in December 2010.  A January 2011 note reflects that the appellant declined the examination.  In a January 2011 statement, the appellant stated that he would not go for another examination.  While VA has a statutory duty to assist the appellant in developing evidence pertinent to a claim, the appellant also has a duty to assist and cooperate with VA in developing evidence; the duty to assist is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).  It is incumbent upon an appellant to submit to VA examinations when applying for a VA benefit, especially in instances, such as in this case, where the examination is essential to assessing the current severity of his service- connected disability.  38 C.F.R. § 3.326, 3.655.  As the AMC scheduled a VA examination, as requested by the Board, the Board finds that there has been substantial compliance with the December 2010 remand.  See Dyment, 13 Vet. App. at 146-147; Stegall, 11 Vet. App. at 271.  The Board notes that other adequate VA examinations are of record for the period on appeal and the appellant lacked good cause to miss the scheduled examination.  See 38 C.F.R. § 3.655(a) (2010); Turk v. Peake, 21 Vet. App. 565, 568-70 (2008).      

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).


II. Legal Criteria

General Criteria

Disability evaluations are determined by comparing a veteran's present symptomatology with the criteria set forth in the Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 4.1 (2010).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the appellant.  38 C.F.R. § 4.3. 

A disability rating may require re-evaluation in accordance with changes in a veteran's condition.  Thus, it is essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history.  38 C.F.R. § 4.1.  Nevertheless, where, as here, the appellant is appealing the rating for an already established service-connected condition, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Rating hearing loss

In evaluating service-connected hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss disability evaluations range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by puretone audiometric tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second.  

The rating schedule establishes 11 auditory acuity levels designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness.  VA audiometric examinations are conducted using a controlled speech discrimination test together with the results of a puretone audiometry test.  The horizontal lines in Table VI (in 38 C.F.R. § 4.85) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The vertical columns in Table VI represent nine categories of decibel loss based on the pure tone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the horizontal row appropriate for the percentage of discrimination and the vertical column appropriate to the puretone decibel loss.

The percentage evaluation is found from Table VII (in 38 C.F.R. § 4.85) by intersecting the horizontal row appropriate for the numeric designation for the ear having the better hearing acuity and the appropriate vertical column to the numeric designation level for the ear having the poorer hearing acuity.  See 38 C.F.R. § 4.85(e) (2010).  

The provisions of 38 C.F.R. § 4.86(a) provide that when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  The provisions of 38 C.F.R. § 4.86(b) provide that when the puretone threshold is 30 decibels or less at 1,000 hertz, and 70 decibels or more at 2,000 hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever result provides the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately. 

III. Analysis

As noted above, the appellant is appealing a noncompensable evaluation assigned for bilateral hearing loss prior to June 18, 2007, and an evaluation of 10 percent assigned for his service-connected bilateral hearing loss with an effective date of June 18, 2007.  The appellant's claim for an increased evaluation was received on May 15, 2006.  As such, the rating period on appeal is from May 14, 2005.  38 C.F.R. § 3.400(o)(2) (2010).  

Prior to June 18, 2007

A June 2006 examination revealed the relevant pure tone thresholds, in decibels, as follows:  


HERTZ

1000
2000
3000
4000
RIGHT
30
55
75
80
LEFT
25
55
65
85

On the basis of the numbers shown above, the appellant's puretone threshold average for the right ear was recorded as 60 decibels.  His puretone threshold average for the left ear was recorded as 57.5 decibels.  His speech recognition ability was 88 percent for the right ear and 92 percent for the left ear using the Maryland CNC speech recognition test.  

Applying the above audiological findings to the rating criteria for rating hearing impairment, the Board concludes that there is no basis for a compensable evaluation prior to June 18, 2007.  The Board notes that it has considered the provisions of 38 C.F.R. § 4.86, but these provisions do not apply here.
  
Considering, on VA audiologic examination in June 2006, that the appellant's right ear manifests an average puretone threshold of no greater than 60 decibels, and no less than 88 percent speech discrimination, reference to 38 C.F.R. § 4.85, Table VI, shows the appellant's right ear hearing loss to be Level III impairment.  The appellant's left ear had an average puretone threshold of no greater than 57.5 decibels, and no less than 92 percent speech discrimination, reference to 38 C.F.R. § 4.85, Table VI, shows the appellant's left ear hearing loss to be Level I impairment.  The results of the June 2006 VA examination indicate the right ear was the poorer ear for Table VII.  

Applying the results from Table VI to Table VII, based on the results of the June 2006 audiologic examination findings, a noncompensable evaluation is derived from Table VII of 38 C.F.R. § 4.85 by intersecting row I, the better ear, with column III, the poorer ear.  The Board notes that the appellant has not met the criteria for a 10 percent evaluation.  Given this, a compensable evaluation is not warranted, prior to June 17, 2006.  

The appellant has contended that his hearing loss symptoms warrant a compensable evaluation.  While the appellant is competent to report the symptoms he experiences, and the Board finds him credible in this regard, except where in contrast to objective clinical findings, the reported symptoms are consistent with the assigned schedular evaluation.

In conclusion, the noncompensable evaluation assigned for the appellant's bilateral sensorineural hearing loss prior to June 18, 2007, accurately reflects his disability picture and a higher rating is not appropriate.  As there is not an approximate balance of positive and negative evidence regarding the merits of the appellant's claim that would give rise to a reasonable doubt in favor of the appellant, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

From June 18, 2007

The next audiological examination of record is a November 2007 VA examination.  The November 2007 VA examination revealed the relevant pure tone thresholds, in decibels, as follows:  



HERTZ

1000
2000
3000
4000
RIGHT
65
60
75
85
LEFT
25
60
70
85

On the basis of the numbers shown above, the appellant's puretone threshold average for the right ear was recorded as 71.25 decibels.  His puretone threshold average for the left ear was recorded as 60 decibels.  His speech recognition ability was 60 percent for the right ear and 94 percent for the left ear using the Maryland CNC speech recognition test.  

Applying the above audiological findings to the rating criteria for rating hearing impairment, the Board concludes that there is no basis for an evaluation in excess of 10 percent from June 18, 2007.  The Board notes that it has considered the provisions of 38 C.F.R. § 4.86, but these provisions do not apply here.

Considering, on VA audiologic examination in November 2007, that the appellant's right ear manifests an average puretone threshold of no greater than 71.25 decibels, and no less than 60 percent speech discrimination, reference to 38 C.F.R. § 4.85, Table VI, shows the appellant's right ear hearing loss to be Level VII impairment.  The appellant's left ear had an average puretone threshold of no greater than 60 decibels, and no less than 94 percent speech discrimination, reference to 38 C.F.R. § 4.85, Table VI, shows the appellant's left ear hearing loss to be Level II impairment.  The results of the November 2007 VA examination indicate the right ear was the poorer ear for Table VII.  

Applying the results from Table VI to Table VII, based on the results of the November 2007 audiologic examination findings, a 10 percent evaluation is derived from Table VII of 38 C.F.R. § 4.85 by intersecting row II, the better ear, with column VII, the poorer ear.  The Board notes that the appellant has not met the criteria for a 20 percent evaluation.  Given this, an evaluation in excess of 10 percent is not warranted, from June 17, 2006.  

The appellant has contended that his hearing loss symptoms warrant a compensable evaluation.  In a November 2007 statement, the appellant stated that he had received hearing aids, a hearing impaired telephone and a device for his television from the VA.  At the November 2007 VA examination, he also reported that he had difficulty hearing his family, especially his grandchildren, even when wearing his hearing aids.  While the appellant is competent to report the symptoms he experiences, and the Board finds him credible in this regard, except where in contrast to objective clinical findings, the reported symptoms are consistent with the assigned schedular evaluation.

In conclusion, the 10 percent evaluation assigned for the appellant's bilateral sensorineural hearing loss from June 18, 2007, accurately reflects his disability picture and a higher rating is not appropriate.  As there is not an approximate balance of positive and negative evidence regarding the merits of the appellant's claim that would give rise to a reasonable doubt in favor of the appellant, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Additional Considerations

The Board has also considered whether a referral for extraschedular rating is warranted.  See Thun v. Peake, 22 Vet.App. 111, 115 (2008).  Initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule; therefore, the assigned schedular evaluation is adequate, and no referral is required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 4 Vet.App. 57, 60 (1993) (a threshold finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate is required for extraschedular consideration referral).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected bilateral hearing loss disability are inadequate.  A comparison between the level of severity and symptomatology of the appellant's bilateral hearing loss disability with the established criteria found in the rating schedule shows that the rating criteria reasonably describes the appellant's disability's level and symptomatology.  Further, the appellant has not alleged that the schedular evaluation is inadequate.  Therefore, the available schedular evaluations for that service-connected disability are adequate.  Referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.  Further inquiry into extraschedular consideration is moot.  See Thun, 22 Vet.App. at 115.

TDIU is an element of all appeals for an increased evaluation.  Rice v. Shinseki, 22 Vet. App. 447 (2010).  In this case, however, TDIU consideration is not warranted.  The appellant has not contended and the evidence does not indicate that the appellant is unemployable as a result of his bilateral hearing loss disability.


ORDER

Entitlement to a compensable evaluation for bilateral hearing loss, prior to June 18, 2007, is denied.

Entitlement to an evaluation in excess of 10 percent for bilateral hearing loss, from June 18, 2007, is denied.  



____________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


